Citation Nr: 0812402	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-00 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a positive tuberculin reaction, tubercular 
disease.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for lumbosacral strain, claimed as a back injury 
and muscle spasm.  

4.  Entitlement to non-service connected pension benefits.  

5.  Entitlement to service connection for a left shoulder 
condition.  

6.  Entitlement to service connection for hepatitis C.  

7.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
January 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003, August 2004, and October 2006 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  

The April 2003 rating decision denied service connection for 
PTSD, claimed hearing loss, and tinnitus; found that new and 
material evidence had not been submitted sufficient to reopen 
claims of service connection for lumbosacral strain, and 
positive tuberculin reaction; and denied entitlement to a 
non-service connected pension.  

The August 2004 rating decision denied service connection for 
diabetes mellitus, hepatitis, and a left shoulder condition, 
and confirmed and continued previous denials of service 
connection for PTSD and tinnitus, and found that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for hearing 
loss.  

A March 2005 rating decision subsequently granted service 
connection for hearing loss and tinnitus.  These grants of 
service connection constitute full grants of the benefits 
sought and, therefore, these issues are not before the Board.  

In a November 2004 hearing options form submitted with his 
substantive appeal, the veteran requested a Board hearing at 
the RO (Travel Board hearing).  However, in June 2006 
correspondence, the veteran's representative withdrew the 
request for a Travel Board hearing, and stated that the 
veteran desired a local Decision Review Officer hearing.  In 
July 2006 the veteran testified before a Decision Review 
Officer at the RO (RO hearing).  A transcript of that hearing 
is of record.  

The October 2006 rating decision denied entitlement to non-
service connected pension.  

The veteran initially filed his claim of service connection 
for PTSD in November 2002, which was denied in the April 2003 
rating decision.  The veteran did not express disagreement 
with this decision, but, rather, in January 2004, the 
veteran's representative stated that he wished to reopen his 
claim of service connection for PTSD.  The August 2004 rating 
decision addressed the merits of the claim of service 
connection for PTSD.  Where the claim in question has been 
finally rejected at the RO level and not appealed, the 
statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, this 
issue has been recharacterized, as reflected on the first 
page of this decision.  

The issues of whether new and material evidence has been 
submitted sufficient to reopen claims of entitlement to 
service connection for a positive tuberculin reaction, 
tubercular disease, and lumbosacral strain; the reopened 
claim of service connection for PTSD; the claim of 
entitlement to non-service connected pension benefits; and 
the claims of service connection for a left shoulder 
condition, hepatitis C, and diabetes mellitus are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The April 2003 rating decision, which denied the veteran's 
claim of service connection for PTSD and the claim of 
entitlement to a non-service connected pension, is final.

2. Evidence received since the April 2003 rating decision 
relates to a previously unestablished fact necessary to 
substantiate the claim of service connection for PTSD, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the 
veteran's claims of service connection for PTSD and a non-
service connected pension, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence regarding the claim of service 
connection for PTSD has been associated with the claims file 
subsequent to the April 2003 rating decision, and that claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable 
determination in regard to the veteran's request to reopen 
his claim of service connection for PTSD, further notice or 
assistance is unnecessary to aid the veteran in 
substantiating this claim.  

Service connection is warranted where the evidence 
establishes that an injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order for a claim of service connection for PTSD to be 
successful, there must be:  (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between the current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 
1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be consistent with circumstances, 
conditions, or hardships of service.  See 38 U.S.C.A. 
§ 1154(b); Cohen v. Brown at 146-47; Zarycki v. Brown at 98; 
38 C.F.R. § 3.304(f).  

If the veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown at 98.  

The initial denial of service connection for PTSD in the 
April 2003 rating decision was based on there being no 
diagnosis of PTSD based on a verified stressor.  The evidence 
of record at the time of the April 2003 rating decision 
included the veteran's service medical records, service 
personnel records, records of VA treatment from March 1976 to 
October 2002, records of treatment from the Connecticut 
Department of Veterans Affairs Rocky Hill facility from 
October 2002 to January 2003, and VA examination conducted in 
April 2003.  

The service medical records associated with the claims file 
at the time of the April 2003 rating decision are negative 
for psychiatric complaints or findings.  The veteran's 
service personnel records reflect that he served in the 
United States and Germany, and do not include any indication 
that he or his unit engaged in combat.  

On VA examination in June 1976 the veteran had a normal 
psychiatric examination.  Records of VA treatment from March 
1976 to October 2002 are negative for findings of PTSD.  
Records of treatment from the Connecticut Department of 
Veterans' Affairs Rocky Hill facility include diagnoses of 
PTSD in October and December 2002.  In a January 2002 letter, 
a nurse from Rocky Hill stated that the veteran was currently 
under her treatment for several conditions, including PTSD.  

On VA examination in April 2003, the veteran described an in-
service stressor of seeing a soldier stomped to death on a 
march at Fort Dix.  The examiner noted that the veteran was 
in a drug recovery program, and was also being treated for 
depression and PTSD, but the only psychiatric diagnosis 
rendered by the VA examiner was depression.  

The veteran was provided notice of the April 2003 rating 
decision by letter that month.  He did not file a notice of 
disagreement within one year of the notice of the April 2003 
rating decision.  That determination is now final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  However, the 
veteran may reopen his claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  

The Board notes that the veteran's request to reopen his 
claim of service connection for PTSD was received in January 
2004, however, this correspondence did not express 
disagreement with the April 2003 rating decision or indicate 
a desire for appellate review.  As such, the Board may not 
construe this correspondence as an NOD; rather, it 
constitutes a request to reopen.  See 38 C.F.R. § 20.201.  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the April 2003 rating decision 
includes a December 2003 letter in which the veteran's nurse 
from the Rocky Hill facility stated that the veteran was 
under her care for several conditions, including PTSD, and 
opined that his PTSD certainly appeared secondary to his 
military experience.  In a January 2004 stressor statement 
the veteran described seeing a soldier injured at Fort Dix, 
New Jersey, in late January or early February.  In a May 2004 
stressor statement the veteran described seeing a soldier 
trampled to death during a march in early January 1973 at 
Fort Dix, New Jersey.  

Also associated with the record since April 2003 are records 
of VA treatment including diagnoses of PTSD.  Specifically, 
in March 2005 the veteran described the stressor of the death 
of a fellow recruit during basic training at Fort Dix, and 
the physician rendered an Axis I diagnosis which included 
PTSD, chronic.  In December 2006 the veteran again described 
the stressor of seeing a fellow soldier trampled.  On further 
questioning, he described other stressors, including seeing 
"murders on the street," seeing his friend get shot and 
trying to give CPR, and having people pull a gun on him in 
bars.  The physician concluded that the veteran fulfilled the 
criteria for a diagnosis of PTSD.  

The March 2005 and December 2006 records of VA treatment 
provide a diagnosis of PTSD based on the veteran's reported 
in-service stressors.  As such, these records of treatment 
relate to a previously unestablished fact necessary to 
establish entitlement to service connection, a diagnosis of 
PTSD and a nexus between current PTSD and an in-service 
stressor.  This evidence raises a reasonable possibility of 
substantiating the claim.  As such, it constitutes new and 
material evidence sufficient to reopen the claim.  38 C.F.R. 
§ 3.156(a).  

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for PTSD is reopened; to 
that extent only, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

The veteran filed his current application to reopen the 
claims of service connection for a positive tubercular 
reaction and lumbosacral strain in November 2002.  The 
regulation defining new and material evidence was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed in November 2002, the revised provisions of 
38 C.F.R. § 3.156(a) are applicable.  

As noted above, for claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The RO sent the veteran a VCAA notice letter in December 
2002.  This letter informed the veteran that his claims of 
service connection for tuberculosis and a back condition were 
previously denied and that he had been notified of these 
denials in November 1976 and July 2002.  This letter advised 
the veteran that he would need to submit new and material 
evidence to reopen these claims, however, in defining 
material evidence, the letter included a portion of the 
definition in effect prior to August 29, 2001.  Specifically, 
the letter stated that, "To qualify as 'material evidence' 
the additional information must bear directly and 
substantially upon the issue for consideration."   

A March 2004 VCAA letter again advised the veteran that his 
claims of service connection for tuberculosis and lumbosacral 
strain had been previously denied, and that he would need to 
submit new and material evidence to reopen these claims.  
This letter stated that, "New evidence is evidence that has 
not previously been considered.  Evidence that is merely 
cumulative and tends to reinforce a previously well-
established point is not considered new.  Material evidence 
is evidence that is relevant to the issue of service 
connection."  Neither letter provided the veteran with the 
definition of material evidence as revised August 29, 2001.  

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10.  Further, 
failure to notify the veteran of the correct burden of proof 
in his claim is an inherently prejudicial failure to notify 
him of the information and evidence necessary to substantiate 
his claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

In addition, neither letter provided notice to the veteran of 
the reasons for the previous denials of his claims of service 
connection.  Therefore, the Board finds that VA has not 
satisfied the notification requirements of the VCAA as 
interpreted in Kent.  

As discussed above, in a December 2003 letter, a nurse from 
Rocky Hill stated that the veteran was currently under her 
care for the treatment of numerous conditions, including 
diabetes, hepatitis C, PTSD, back pain, and severe left 
shoulder pain.  In addition, in his November 2004 Form 9, the 
veteran reported that he was being treated at Rocky Hill.  
However, the most recent records of treatment from Rocky Hill 
are from January 2003.  In addition, during VA treatment for 
shoulder pain in November 2006, the veteran reported that he 
began to experience left shoulder pain in 2002, and that 
physicians at the University of Connecticut evaluated him and 
found bony spurs on his left shoulder.  However, records of 
treatment from the University of Connecticut have not been 
associated with the claims file.  

As VA has notice of the existence of relevant records from 
the Connecticut Department of Veterans' Affairs Rocky Hill 
facility, and the University of Connecticut, VA has a duty to 
obtain them.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  

Regarding the reopened claim of service connection for PTSD, 
as discussed above, the VA treatment records reflect a 
diagnosis of PTSD related to in-service stressors.  As there 
is no objective evidence to show combat participation by the 
veteran, the law requires that his claimed stressors be 
corroborated by evidence other than his lay testimony or the 
diagnosis of PTSD.

While the record reflects that the RO conducted a search of 
the National Archives database to attempt to verify the 
reported stressor of seeing a soldier trampled during a march 
at Fort Dix, no attempt has yet been made to obtain credible 
supporting evidence of this alleged stressor from the U.S. 
Army and Joint Services Records Research Center (JSRRC).  The 
veteran's service personnel records do reflect service at 
Fort Dix in January and February 1973.  During the July 2006 
RO hearing, the veteran indicated that he believed the 
soldier who was killed was in C company, and that the death 
occurred between January and February 1973.  The Board finds 
that this stressor is potentially verifiable.  As such, VA 
should provide a summary of the veteran's stressor statements 
to the JSRRC and ask them to attempt to verify the stressors.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The Board notes that the veteran described additional 
stressors in during VA treatment in December 2006.  
Therefore, on remand, the veteran should be asked to provide 
a more detailed statement of his stressors and a request 
should be made to the JSRRC for verification of his reported 
stressors.  

Regarding the claim for non-service connected pension, the 
record reflects that the veteran was employed part-time at a 
cemetery until September 2006 and that, as of April 2007, he 
remained unemployed, although he had submitted several job 
applications and had two job interviews scheduled.  
Fundamental to the criteria for the award of a non-service 
connected pension is that the veteran be permanently 
unemployable.  38 C.F.R. § 3.342.  On remand, the veteran 
should be asked to provide information about his current 
employment status and recent employment history.  

As discussed above, the veteran was afforded a VA examination 
in October 2006 to evaluate his claim for non-service 
connected pension.  The examiner described the veteran's 
medical disabilities of diabetes mellitus, GERD, hepatitis C, 
bone spurs in the left shoulder, and back pain, and their 
functional effects, however, the examiner noted that, in 
addition to these medical problems, the veteran had a history 
of depression, memory loss, and polysubstance abuse, "which 
is more likely contributing to his unemployability."  As 
indicated above, it is unclear whether the examiner was 
attributing the veteran's unemployability to his 
polysubstance abuse alone, or to the combined effect of the 
veteran's depression, memory loss, and polysubstance abuse.  

As such, if and only if the information gathered regarding 
the veteran's current employment reflects that he is not 
currently gainfully employed, he should be afforded a more 
contemporaneous examination that includes an opinion 
assessing the extent to which the combined effects of his 
disabilities (excluding the effects of substance abuse or any 
other disability considered to be due to willful misconduct) 
have impacted his ability to work.  A medical assessment as 
to the severity of each of these disabilities would be 
helpful in the evaluation of all pertinent disabilities in 
determining the veteran's entitlement to a permanent and 
total rating for pension purposes.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claims, what evidence the veteran is 
responsible for obtaining, what evidence 
VA will undertake to obtain, and notify 
the veteran to provide all pertinent 
evidence in his possession.  

This letter must include the definition 
of "new and material evidence" as 
revised on August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2007).  This letter 
should include an explanation of the 
specific reasons for the prior denials of 
service connection for tuberculosis and 
lumbosacral strain, and of what is needed 
to substantiate the elements of these 
claims.  

2.  Take all necessary steps to obtain 
any records of treatment pertinent to the 
claims on appeal from the Connecticut 
Department of Veterans' Affairs Rocky 
Hill facility since January 2003 and from 
the University of Connecticut since 2002.  

3.  Contact the veteran and request that 
he provide the following information as 
to each of his stressor events:  the 
dates of the incidents (or at least 
within a 30 day time frame); and the 
names, ranks, and units of assignment of 
all persons present at the incidents.  
Advise the veteran that with more 
complete information, VA can better 
assist him in attempting to verify the 
claimed stressors.  

4.  Prepare a summary of the veteran's 
claimed stressors, and forward the 
summary to the JSRRC and ask them to 
furnish supporting evidence of each 
claimed stressor.  If additional 
information is required, the veteran 
should be so informed.

5.  Contact the veteran and request that 
he provide detailed information on his 
recent employment history.  The veteran 
should specifically clarify his work 
history since September 2006.  If he is 
no longer working, he must provide the 
date he last worked.  

6.  If, and only if, the veteran's 
employment history since September 2006 
reflects that he is not currently 
gainfully employed, the RO/AMC should 
arrange for the veteran to undergo a VA 
general medical examination.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, to include a copy of 
this remand, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the examining 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  

The examiner should examine the veteran 
for all current disabilities.  After 
examination and review of the record, the 
examiner should (a) provide an assessment 
of the severity of any physical and 
psychological disabilities; and (b) offer 
an opinion, consistent with sound medical 
principles, as to whether, excluding any 
impairment due to any willful misconduct 
(such as alcohol or drug abuse), a 
disability or the combined effects of the 
veteran's disabilities render him 
permanently and totally disabled.  The 
physician should set forth all 
examination findings along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

7.  After ensuring the above is complete, 
to include any additional development 
deemed necessary, please re-adjudicate 
the claims.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case before returning 
the claims to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


